Citation Nr: 1022545	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to October 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  In May 2006, jurisdiction of 
this case was transferred to the VA Regional Office in 
Wilmington, Delaware (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU rating).

The Board's September 2009 remand referred the issue of 
service connection for right leg venous insufficiency, 
secondary to service-connected lumbar spondylosis with 
degenerative arthritis, to the RO for appropriate action.  
After reviewing the Veteran's claim file, the Board finds 
this issue to be intertwined with the issue of entitlement to 
a TDIU rating.  See 38 C.F.R. § 19.31 (2009); Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Therefore, remand is required 
for RO consideration of the issue of service connection for 
right leg venous insufficiency, before the Board reaches a 
final determination on the issue of entitlement to a TDIU 
rating.  

The Board has also finds that additional development is 
required in order to make a determination on the issue of 
entitlement to a TDIU rating.  Specifically, a VA examination 
is required to determine the effects of the Veteran's 
service-connected disabilities on his ability to maintain 
employment consistent with his education and occupational 
experience.


Accordingly, the case is remanded for the following actions:

1.  After sending the appropriate notice 
and complying with its duty to assist, the 
RO must formally develop and formally 
adjudicate in a rating decision the 
Veteran's claim of entitlement to service 
connection for right leg venous 
insufficiency, secondary to service-
connected lumbar spondylosis with 
degenerative arthritis.  If an additional 
examination is required to adjudicate this 
claim it must be conducted.  If this claim 
is denied, the Veteran must perfect an 
appeal before the Board may exercise 
appellate jurisdiction.

2.  Following adjudication of the issue 
noted above, the RO must contact the 
Veteran to provide him an opportunity to 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected disabilities since 
February 2009.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

3.  The RO must then provide the Veteran 
with an examination to determine the 
effects of his service-connected 
disabilities on his ability to maintain 
employment consistent with his education 
and occupational experience.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the claims files, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected disabilities 
alone preclude him from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.


6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim for entitlement to a TDIU 
rating must be readjudicated.  In making 
this determination, the RO must consider 
whether the Veteran's service-connected 
disabilities of the lumbar spine and 
radiculopathy of the right lower extremity 
are to be combined based on having a 
common etiology in order to meet the 
minimum rating requirements.  See 
38 C.F.R. § 4.16 (2009).  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

